PER CURIAM.
This appeal is from a judgment based upon a jury verdict for the defendant in a negligence action. Essentially, appellant contends that a new trial should have been granted because the jury was confused in the application of the trial judge’s instructions on the law to the facts of the case. Our review of the record before us convinces us that the limited record presented is not sufficient to demonstrate error. See Cleeland v. Miami Lincoln-Mercury, Inc., Fla.App.1964, 159 So.2d 260. All other points have been reviewed and do not constitute reversible error.
Affirmed.